Citation Nr: 1107958	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  06-11 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to dependency and indemnity compensation benefits, to 
include service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from May 1949 to November 1952.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision of a Regional Office 
(RO) of the Department of Veterans Affairs (VA), which denied the 
appellant dependency and indemnity compensation (DIC) benefits, 
to include service connection for the cause of the Veteran's 
death.  The appellant subsequently initiated and perfected an 
appeal of this determination.  

The appellant testified before the undersigned Acting Veterans 
Law Judge at a Board videoconference hearing in April 2009.  A 
transcript of this proceeding has been associated with the claims 
file.  

This appeal was previously presented to the Board in June 2009, 
at which time it was remanded for additional development.  It has 
now been returned to the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

This appeal was previously remanded by the Board in June 2009 to 
obtain a VA medical opinion regarding the possibility of a causal 
nexus between the Veteran's service-connected residuals of 
malaria, and the atrial fibrillation and congestive heart failure 
which resulted in his death in December 2002.  While a VA medical 
opinion was rendered in this case in August 2009, this opinion is 
inadequate for VA purposes.  Specifically, the examiner stated in 
the August 2009 opinion that the Veteran's malaria was 
successfully treated during military service, and he "had no 
relapse before his demise in 2002."  This statement is factually 
incorrect, however; according to a February 1986 VA 
hospitalization report, the Veteran did in fact have a malaria 
recurrence in 1983.  A medical opinion is only as good as the 
factual history on which it is based.  See Reonal v. Brown, 5 
Vet. App. 458, 461 (1993).  Thus, in the present case, a new VA 
medical opinion, or addendum to the present medical opinion, is 
required.  

Accordingly, the case is REMANDED for the following action:

1.  Present the appellant's claim to a VA 
physician, preferably the examiner who 
reviewed the file in August 2009, if 
available, for the purpose of rendering an 
expert medical opinion regarding the etiology 
of the Veteran's atrial fibrillation and 
congestive heart failure.  The claims file 
must be furnished to the physician for review 
in connection with the opinion.  After fully 
reviewing the claims file, including his full 
medical history to include a recurrence of 
malaria in 1983, the reviewer should provide 
an addendum to the August 2009 opinion which 
address the following question:  

Is it at least as likely as not the 
Veteran's service-connected residuals 
of malaria caused or contributed 
materially and substantially to his 
atrial fibrillation and/or congestive 
heart failure?

The complete medical rationale for any 
opinion expressed must be provided.  If an 
opinion cannot be made without resort to 
speculation the examiner should so state and 
also explain why such an opinion cannot be 
made.  

2.  After undertaking any additional 
development deemed appropriate and giving the 
appellant full opportunity to supplement the 
record, readjudicate the pending claim in 
light of any additional evidence added to the 
record.  If any benefit sought on appeal 
remains denied, the appellant and her 
representative should be furnished with a 
supplemental statement of the case and be 
afforded the applicable opportunity to 
respond before the record is returned to the 
Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).  

